Citation Nr: 0028903	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-11 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for Hashimoto's 
hypothyroidism with obesity, hypercholesterolemia, and 
cyclothymia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1982 to 
March 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

The appellant's service-connected Hashimoto's hypothyroidism 
is currently manifested by complaints of fatigue after a days 
work, with objective findings for moderate obesity (with 
recent weight loss), elevated cholesterol levels, cyclothymia 
disorder.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for Hashimoto's hypothyroidism are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7903 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 30 percent evaluation 
assigned his service-connected Hashimoto's hypothyroidism 
does not reflect adequately the severity of his thyroid 
symptomatology.  He asserts that the evaluation should be 
increased.  A claim for an increased evaluation is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for Hashimoto's hypothyroidism has been in 
effect since March 1990.  This condition was initially 
evaluated under diagnostic code 7903 as 10 percent disabling.  
In September 1995, the appellant requested an increased 
disability evaluation for this disorder.  In an August 1998 
rating decision, VARO increased the appellant's service-
connected disability evaluation for hypothyroidism to 
30 percent, effective from September 1995, based on recent VA 
examination findings, and application of the benefit of the 
doubt rule.

Regulations concerning the endocrine system were revised in 
June 1996.  Where regulations change during the course of an 
appeal, the Board must determine, if possible, which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
Karnas v Derwinski, 1 Vet. App. at 312-13.  Also, the VA 
General Counsel requires that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination on 
whether the intervening change is more favorable to the 
veteran is required; if the amendment is more favorable, the 
Board must apply that new provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and the Board must apply the prior (old) 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  VA 
O.G.C. Prec. Op. 3-2000 (April 10, 2000).

Under the criteria in effect prior to June 1996, diagnostic 
code 7903 provides a 30 percent evaluation for moderately 
severe disability, with a sluggish mentality and other 
indications of myxedema, and decreased levels of circulating 
thyroid hormone (T4 and /or T3 by specific assays).  A 60 
percent evaluation is provided for severe disability, where 
the symptoms under "Pronounced" are somewhat less marked, 
with decreased levels circulating thyroid hormone (T4 and /or 
T3 by specific assays).  A 100 percent evaluation is provided 
for pronounced disability, that is one that is productive of 
a long history of slow pulse, decreased levels of circulating 
thyroid hormone (T4 and /or T3 by specific assays), a 
sluggish mentality, sleepiness, and slow return of reflexes.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (1996).

Under the new or revised diagnostic criteria, a 30 percent 
evaluation is warranted for hypothyroidism when there is 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation is warranted when there is muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
evaluation is warranted when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).

Having reviewed both sets of rating criteria, the Board finds 
that neither is more favorable to the appellant as the 
criteria for the assignment of a rating in excess of 30 
percent are not met under the new rating criteria or, for the 
period of time preceding the effective date of the revised 
rating criteria, the old criteria.

A review of the evidence of record fails to show that the 
appellant's symptoms meet, or nearly approximates, the 
criteria for a rating in excess of the currently assigned 30 
percent disability rating.  On VA examination in October 
1997, the appellant reported that he lost weight.  He weighed 
250 pounds (lbs.) at one time and now weighed 212 lbs.  He 
related this weight loss to a stressful divorce.  He reported 
elevated cholesterol levels, depression, concentration 
difficulty, and fatigue after a days work.  He denied any 
regular exercise and complained of tremor.  He denied any 
current constipation problems.  Objectively, the appellant's 
blood pressure was 129/57, his pulse was 68, and his 
respiration was 18.  He was observed to be moderately obese, 
but alert, oriented and in no distress.  The thyroid gland 
was not enlarged.  There was no evidence of impaired muscle 
strength at this time, but the appellant noted that there had 
been at the onset of his thyroid problem.  There was no 
evidence of tremor or edema.  The diagnoses were 
hypothyroidism secondary to Hashimoto's thyroid disease, and 
hypothyroidism presently controlled on thyroid medication.

On VA general medical examination in October 1997, physical 
examination disclosed no defects of he musculoskeletal, 
endocrine, nervous, or psychiatric systems.  However, on VA 
psychiatric examination in October 1997, the appellant 
complained of depression and he was diagnosed with 
cyclothymia disorder.

Clinical tests showed a thyroid serum hormone level of 0.08 
with the normal being 0.32 to 5.00.  The FR T4 was 1.8 with 
normal levels being 0.71 to 1.85.  It was noted that "this 
latter finding regarding the TSH and FR T4 suggests that the 
patient's thyroid medication maybe needed to be adjusted 
downward."

Private and VA treatment records contemporaneous the claim 
for increase do not reflect the presence of severe 
hyperthyroidism, or show objective indications of muscular 
weakness or weight gain in conjunction with mental 
disturbance.  

We note that the appellant relates hypertension, sporadic 
heartbeat, eye problems, and skin discoloration to his 
service-connected thyroid disorder.  However, service 
connection was denied for these disabilities as secondary to 
the thyroid condition by a Board decision dated January 1999.  
Therefore, consideration of these disorders as current 
manifestations of the service-connected thyroid disorder, for 
the purpose of evaluating entitlement to an increased 
disability rating, is not appropriate.

The evidence of record does not show severe hypothyroidism 
with decreased levels circulating thyroid hormone (T4 and /or 
T3 by specific assays), nor does it show muscular weakness 
and weight gain in conjunction with mental disturbance, 
diagnosed as cyclothymia disorder.  We note that the examiner 
found that hypothyroidism was presently controlled with 
thyroid medication on VA examination in October 1997.  
Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent and the claim 
for increase must be denied.
For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected thyroid disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

